DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
 
Response to Amendment
3.        In an amendment dated, December 15, 2020, 2020, claims 1, 8, 12, and 17 are amended and claim 2, 9, 13 and 18-20 are canceled. Currently claims 1, 3-8, 10-12 and 14-17 are pending.

Response to Arguments
4.        Applicant's arguments filed December 15, 2020, 2020, have been fully considered but they are not persuasive
         On page 6-7 of the remarks applicant argues the Office explicit or implicit clues regarding the emotional state of the user at various times" (emphasis added). User sentiment data is not claimed. The claims instead recite "the UI configuration-related data generated based on an artificial intelligence sentiment intent including an intended sentiment of the second content that was generated by the artificial intelligence model." Simply put, the "artificial intelligence sentiment intent" does not appear to be disclosed or taught by Liu (or Mallet). The office respectfully disagrees. First, examiner did not equate "artificial intelligence sentiment intent" to be “User sentiment data” nor did the examiner implies that applicant has claimed “User sentiment data”. What examiner is trying to show is the relation between that two data’s. Here the question is “data generated based on artificial intelligence sentiment intent”. As noted in applicant specification said sentiment data is determined based on the content obtained in response to the user input. Other factors may be utilized at the sentiment determining module 1440 to calculate the sentiment data.  As an example, the user may set a customized or desired sentiment, which may be sent to the cloud 120 and may be utilized by the sentiment determining module 1440 as a factor to determine the sentiment data (see applicant specification Par 0028-0029). Therefore as noted in applicant own specification sentiment determining module uses users input (i.e. user sentiment data) to determine second content generated by artificial intelligence model based on an artificial intelligence sentiment intent. 
        Now looking at Liu et al discloses based on users input (e.g. text massaging) the server (i.e. program/ artificial intelligence model) generates second content based on an artificial intelligence sentiment intent (i.e. server program). For example (see fig 3) wherein based on users input messages entered by a user, and a response message portion 308 that displays messages entered by an interlocutor that is chatting with the  

Claim Rejections - 35 USC § 103

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.        Claim(s) 1, 3-8, 10-12 and 14-17   is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallet et al (PG Pub NO 2012/0221639) in view of Liu et al (US Pat NO 9,348,479).

As in claim 1, Mallet et al discloses a method for interaction (Abstract), comprising: 
receiving a first content entered by a user through a user interface (UI) of an application; sending the first content to a server; (Fig 6 item 602 & Par 0053, Fig 9A-9E and Par 0076) discloses first content through a user interface by initiating a specific application (operation 602) on a client device by the user, such as a 
receiving, from the server  in response to the first content, second content generated by an artificial intelligence model and a UI configuration-related data from the server; updating the UI based on the UI configuration-related data; and outputting the second content through the updated UI. (Fig 6 item 604, 614 &618, Par 0053 and Fig 9F-9L and Par 0077-0083) discloses receiving a second content in response to the first content and a UI configuration-related data from the server wherein the UI is updated based on received data (see Fig 9F) and second content is outputted.
but fails to disclose the UI configuration-related data including at least one of a sentiment data or UI configuration data determined based on the sentiment data, the UI configuration- related data generated based on an artificial intelligence sentiment intent including an intended sentiment of the second content that was generated by the artificial intelligence model; However, Liu et al (Col 3 line 19-43, Fig 3, 5 and col 10 line 50-53) discloses UI configuration based on input data from the user received (i.e. first content) wherein the server (i.e. program/ artificial intelligence model) generates a sentiment of the second content based on first content generated by the user wherein said second content is generated by program/ artificial intelligence sentiment intent related to first content. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the invention to modify Mallet et al user interface device with the teaching of Liu et al wherein user interface would be configured based on sentiment data 

As in claim 3, Mallet et al in view of Liu et al discloses the method of claim 1, wherein the sentiment data is determined based on at least one of the first content and the second content. (Liu et al; Fig 3) discloses sentiment data is determined based on first content.

As in claim 4, Mallet et al in view of Liu et al discloses the method of claim 1, wherein the sentiment data comprises at least one sentiment type and at least one corresponding sentiment intensity. (Liu et al, Fig 3-5 and col 3 line 19-22) discloses sentiment data comprises sentiment type (i.e. emotion sentiment).

As in claim 5, Mallet et al in view of Liu et al discloses the method of claim 1, wherein the updating the UI comprises: updating at least one element of the UI based on the UI configuration-related data, wherein the at least one element of the UI comprises at least one of color, motion effect, icon, typography, relative position, haptic feedback. (Mallet et al; Fig 9 and Liu et al Fig 4) discloses updating the icon on the UI (i.e. alter appearance of the user interface)

As in claim 6, Mallet et al in view of Liu et al discloses the method of claim 5, wherein updating the motion effect comprises: changing gradient background color motion parameters of the UI based on the UI configuration-related data, wherein the gradient background color motion parameters comprise at least one of color ratio, speed and frequency. Mallet et al (Fig 9F and Par 0077 line 15-20) discloses when UI is configured color motion parameters is used in said image, and Liu et al (Col 7 line 44-57) discloses updating the element of the UI based on the UI configuration-related data (i.e. skin package) that is mapped to the emotional state. Wherein the skin package selected by the skin selection module 214 may correspond to the emotional state.  For example, a "happy" skin package that shows cheerful images may be selected by the skin selection module 214 when the emotional state of the user of the application 108 is classified as "happy." Therefore it would have been obvious to an ordinary skill person in the art and an obvious design choice to have particular aspect/element (i.e. color ratio, speed or frequency) of user interface be updated.

As in claim 7, Mallet et al in view of Liu et al discloses the method of claim 1, further comprising: performing at least one of the following operations: receiving a user customized sentiment configuration [(Liu et al, Col 9 line 23-39 and Col 10 line 12-14) discloses user customized sentiment configuration (i.e. skin package); and capturing facial images of a user [(Mallet et al, Fig 9D) discloses capturing facial images of a user] ; and sending at least one of the user customized sentiment configuration and the facial images of the user to the server [(Liu et al, Col 10 line 12-14) discloses said selection is done on the server (i.e. sent)], wherein the sentiment data is determined based on at least one of the first content, the second content, the user customized sentiment configuration and the facial images of the user. (Liu et al, Col 9 line 23-53 and Col 10 line 12-15 ) discloses the sentiment data is determined based on customized sentiment 

As in claim 8, Mallet et al discloses a method for interaction, comprising: 
receiving, at a server, a first content entered by a user from a client device; (Fig 6 item 602 & Par 0053, Fig 9A-9E and Par 0076) discloses first content through a user interface by initiating a specific application (operation 602) on a client device is received by server. 
determining in response to the first content; a second content generated by an artificial intelligence model; and sending from the server, the second content and a user interface (UI) configuration-related data to the client device. (Fig 6 item 604, 614 &618, Par 0053 and Fig 9F-9L and Par 0077-0083) discloses determining a second content in response to the first content and sending second content generated by the server (i.e. program/ artificial intelligence model)  a UI configuration-related data from the server to the user device (i.e. client device).
but fails to disclose the UI configuration-related data including at least one of a sentiment data or a UI configuration data determined based on the sentiment data, the UI configuration- related data generated based on an artificial intelligence sentiment intent including an intended sentiment of the second content that was generated by the artificial intelligence model; However, Liu et al (Col 3 line 19-43, Fig 3, 5 and col 10 line 50-53) discloses UI configuration based 

As in claim 10, Mallet et al in view of Liu et al discloses the method of claim 8, further comprising: determining the sentiment data based on the first content and the second content. (Liu et al; Fig 3) discloses sentiment data is determined based on first content.

As in claim 11, Mallet et al in view of Liu et al discloses the method of claim 8, further comprising: receiving at least one of a sentiment configuration [(Liu et al, Col 9 line 23-39 and Col 10 line 12-14) discloses user customized sentiment configuration (i.e. skin package) and facial images from the client device [(Mallet et al, Fig 9D) discloses capturing facial images of a user]; and determining the sentiment data based on at least one of the first content, the second content, the sentiment configuration and the facial images. (Liu et al, Col 9 line 23-53 and Col 10 line 12-15 ) discloses the sentiment data is determined based on customized sentiment configuration and (Liu et al; Col 3 line 19-


As in claim 12, Mallet et al discloses an apparatus for interaction, comprising: 
an interacting module configured to receive a first content entered by a user through a user interface (UI) of an application; (Fig 1-3, 6, 9-10, Par 0053, 0076) discloses Clint device (i.e. interacting module) configured to receive first content through a user interface by initiating a specific application (operation 602) on a client device by the user, 
and a communicating module (Fig 10 item 1020) configured to transmit the first content to a server, and receive in response to the first content, a second content generated by an artificial intelligence model and UI configuration-related data from the server (Fig 6 item 602 & Par 0053, Fig 9A-9E and Par 0076) discloses first content generated through a user interface by initiating a specific application (operation 602) on a client device is transmitted via network interface (i.e. communicating module) ; the interacting module is further configured to update the UI based on the UI configuration-related data, and output the second content through the updated UI.
but fails to disclose the UI configuration-related data including at least one of a sentiment data or a UI configuration data determined based on the sentiment data, the UI configuration- related data generated based on an artificial intelligence sentiment intent including an intended sentiment of the second content that was generated by the artificial intelligence model; However, Liu et al (Col 3 line 19-43, Fig 3, 5 and col 10 line 50-53) discloses UI configuration based on input data from the user received (i.e. first content) wherein the server (i.e. program/ artificial intelligence model) generates a sentiment of the second content based on first content generated by the user wherein said second content is generated by program/ artificial intelligence sentiment intent related to first content. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the invention to modify Mallet et al user interface device with the teaching of Liu et al wherein user interface would be configured based on sentiment data (i.e. emotion sentiment) as well as content entered by the user in order to better serve user interaction with the device/application.

 As in claim 14, Mallet et al in view of Liu et al discloses the apparatus of claim 13, wherein the sentiment data is determined based on at least one of the first content and the second content. (Liu et al; Fig 3) discloses sentiment data is determined based on first content.

As in claim 15, Mallet et al in view of Liu et al discloses the apparatus of claim 12, wherein the interacting module is further configured to: update at least one element of the UI based on the UI configuration-related data, wherein the at least one element of the UI comprises at least one of color, motion effect, icon, typography, relative position, haptic feedback. (Mallet et al; Fig 9 and Liu et al Fig 4) discloses updating the icon on the UI. 

As in claim 16, Mallet et al in view of Liu et al discloses the apparatus of claim 15, wherein the interacting module is further configured to: change gradient background color motion parameters of the UI based on the UI configuration-related data, wherein the gradient background color motion parameters comprise at least one of color ratio, speed and frequency. Mallet et al (Fig 9F and Par 0077 line 15-20) discloses when UI is configured color motion parameters is used in said image, and Liu et al (Col 7 line 44-57) discloses updating the element of the UI based on the UI configuration-related data (i.e. skin package) that is mapped to the emotional state. Wherein the skin package selected by the skin selection module 214 may correspond to the emotional state.  For example, a "happy" skin package that shows cheerful images may be selected by the skin selection module 214 when the emotional state of the user of the application 108 is classified as "happy." Therefore it would have been obvious to an ordinary skill person in the art and an obvious design choice to have particular aspect/element (i.e. color ratio, speed or frequency) of user interface be updated.

As in claim 17, Mallet et al in view of Liu et al discloses the apparatus of claim 12, wherein the interacting module (Liu et al, Fig 2) is further configured to perform at least one of the following operations: receiving a user customized sentiment configuration ; and capturing facial images of a user [(Mallet et al, Fig 9D) discloses capturing facial images of a user]; and wherein the communicating module is further configured to send at least one of the user customized sentiment configuration and the facial images of the user to the server [(Liu et al, Col 10 line 12-14) discloses said selection is done on the server (i.e. sent to server)], wherein the sentiment data is determined based on at least one of the first content, the second content, the user customized sentiment configuration and the facial images of the user. (Liu et al, Col 9 line 23-53 and Col 10 line 12-15 ) discloses the sentiment data is determined based on customized sentiment configuration and (Liu et al; Col 3 line 19-43, Fig 3, 5 and col 10 line 50-53) discloses UI configuration based on emotion sentiments  (i.e. sentiment data) of the user received (i.e. first content).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GHEBRETINSAE TEMESGHEN can be reached on 571-272-30173017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 

/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                               02/26/2021